 BRAYMEN-MEINKINGCONTRACTORS, INC.429Braymen-Meinking Contractors,Inc.andHoistingand Portable Operating Engineers,Local No. 101,affiliatedwith International Union of OperatingEngineers,AFL-CIO. Case 17-CA-3298May 15, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn February 19, 1968, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged inany unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety,as setforth in the attachedTrial Examiner's Decision. Thereafter, counsel forthe General Counsel filed exceptions to the Deci-sion together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and theentirerecord in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mendedOrder of the Trial Examiner and herebyordersthatthe complaint hereinbe, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: This case, triedatChillicothe,Missouri,onNovember 30 andDecember 1, pursuant to a charge filed August 2,and the complaint issued thereon October 16, all in1967, presents the question whether the Respon-dent Employer violated Section 8(a)(5) and (1) ofthe National Labor Management Relations Act, asamended, by entering into negotiations for a collec-tive-bargaining agreement with the Union namedabove, the Charging Party herein, as the represen-tativeof a certain unit of the Employer's em-ployees, and then after conducting a private secretelection among the employees and reaching theopinion that the Union did not actually represent amajority, refused to recognize the Union anddiscontinued bargaining. Resolution of the issue aspresented here turns on the question whetherRespondent, throughout the preliminary bargain-ing,entertained a good-faith doubt as to theUnion's majority and therefore reserved its positionon recognition.On the basis of all the evidence adduced, on myobservation of the witnesses as they testified, andon the briefs filed by the parties, I am of theopinion the General Counsel has failed to establishby a preponderance of the credible evidence thatthroughout the limited negotiations, Respondentdid not entertain a good-faith doubt as to theUnion's majority; and find further that the Respon-dent did, in all its contacts with the Union, duringsuch bargaining, make known its uncertainty on thequestion of majority and union representation andbargained only conditionally, reserving the right torefuse recognition if it could not affirmativelyresolve the majority problem. I therefore recom-mend that the complaint be dismissed on the basisof the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABORORGANIZATIONJurisdictionIfind and conclude that the allegations of para-graph 2 of the complaint, as to the nature and ex-tent of the business carried on by Respondent, aretrue and conclude therefrom that Respondent is anemployer engaged in commerce within the meaningof said Act.Ialso find and conclude that the Union named inthe caption hereof, the Charging Party, is a labororganization within the meaning of the Act and thatthis proceeding is therefore within the jurisdictionof the National Labor Relations Board.There is no contention between the parties as toany of these matters.II.THE ALLEGED UNFAIR LABOR PRACTICERespondent Employer had a contract with apublic water district to install a water line in Living-ston County, Missouri. Soon after the work began anew employee, hired to work as a machine opera-tor, contacted Fred Jackson, business representa-tive of Local 101, involved herein (and of whichRespondent'snew employee was already amember), concerning the local's possible represen-tation of the machine operators on Respondent'swater line job. As a result of this initial contact,within a matter of days, and on or about June 21,171 NLRB No. 58 430DECISIONSOF NATIONAL1967, the business agent held cards signed by fourof Respondent's employees, who either were orclaimed to be machine operators, authorizing Local101 to represent each for the purpose of collectivebargaining. These four with the newly hired em-ployee, the old member of the Union, made fiveemployees who, according to the face of the cards,desired union representation.No great effort was made by Respondent in thepresentation of its case to establish that the cardswere obtained through any kind of misrepresenta-tion or were invalid for any other reason, or thatRespondent did not actually hold cards from amajority of the employees who were machineoperators as of the time of the Union's demand forrecognition.Some of Respondent's counsel'squestions established that one card signer could notread but his wife testified she explained the card tohim.Respondent's whole defense rested substantiallyon its contention that at all times it had a good-faithdoubt as to the Union's majority and made thisknown to the Union's representative in the twocontacts it had prior to its refusal to recognizeLocal 101. Inasmuch as the decision in the caserests on the resolution of the issues raised by thisdefense, and is in Respondent's favor, it is notnecessary to decide, and therefore no decision ismade, as to actual majority representation or howmany employees were in the unit at the time of theUnion's request for recognition, or whether all cardsignerswere actually machine operators. Rather,for the purposes of this Decision it may be assumedthat the Union did represent a majority of themachine operators at the time of its demand; andthere is no contention made that a unit of machineoperators is an inappropriate unit.The Union's Demand and Respondent's ResponseBy letter dated June 22, 1967, just as soon as thelastof the authorization cards was in his hands,Jackson, the union representative, advised Respon-dent that the Local had been duly authorized as therepresentative of the operators of the heavy equip-ment, and requested a meeting to negotiate a con-tract.Without any undue delay and by letter datedacknowledgingreceiptof the Union's letter and indicating awillingness to meet "to discuss the contents of yourletter" suggesting either July 6 or 10 at St. Joseph,Missouri. Jackson could not meet on the earlierdate and so he met on July 10 at the Holiday InnMotel in St. Joseph with Henry Meinking, secreta-ry-treasurerofRespondent,andWilliamG.Haynes, Respondent's attorney. The case, as I viewit,hinges on what was said and what transpired atthismeeting and a second one with the sameparties, on July 25 in Atchison, Kansas.There is no substantial dispute concerning cer-tain facts. Jackson acknowledged, and I find, thatLABOR RELATIONS BOARDhe never produced the authorization cards, herein-before described, for examination by Respondent;and Respondent never saw them. He also testified,and I find, that Meinking or Haynes, Respondent'sattorney,asked him whether he was sure herepresented a majority of the people. There is noevidence that Respondent ever asked Jackson forthe right to inspect the cards or any evidence thateither party suggested the cards be submitted toany neutral person for a decision on the majorityquestion.There is no express denial in Respondent'sanswer that it entered into negotiations with theUnion respecting a contract, and no contention ismade in the brief that it did not begin to bargain, itsposition being, as hereinbefore stated, it made clearin the two contracts with the Union, that continuedbargaining and a contract depended on Respondentsatisfying itself that the Union represented a majori-ty of the employees.On the basis of the undisputed evidence I findthat the parties did enter into negotiations of apreliminary nature. For the reasons hereinafter setforth, however, I find and conclude that this "bar-gaining" was conditioned on Respondent satisfyingitself that the Union did in fact represent a majorityof its employees.Jackson testified that at the first meeting, July10, the parties "talked about representation of thepeople" about parts of several different agreementsJackson had with him, and that "they asked if I wassure I represented a majority of their operators onthat job and I told them I was sure I represented allof them." On cross-examination Jackson testifiedthat they discussed certain aspects of the jobRespondent was on, how long it might last, and thetype work being done, whether other contractorsperforming similar work in the county employedunion help; that he, Jackson, had three contractswith him in book form but did not give any toRespondent's representatives for examination; thatthey discussed the number of operators working onRespondent's job at the time; that it was statedthere would probably be others at a later time; thathe was of the impression there would be other peo-ple added to the payroll in the unit on the job thathad just begun, that the unit had not reached its fullwork complement; and that he would send toRespondent a contract proposal when he returnedto his office.Jackson's testimony respecting the manner inwhich the July 10 meeting was set up for theHoliday Inn Motel revealed some uncertainty andlack of sharp recollection. Significantly he gave theanswer hereinafter set forth to this questionrespecting the meeting of July 10:Q. ... do you recall also being told theCompany did not, at that time, recognize youfor purposes of collective bargaining and didnot intend to as yet, that there was questionwith regard to this? BRAYMEN-MEINKINGCONTRACTORS, INC.431A. It wasindicated there was a question, butyou did not tell me I did not represent the peo-ple you indicated there was some question andthat was the reason for the question of a laterdate other people being added to the project.When asked if there was not a similar conversationat the following meeting on July 25, Jackson saidtherewas not; then followed this question andanswer:Q. There was a question of recognition,however,was there not, again discussed?A. I don't believe there was.[Emphasis sup-plied. ]In the testimony immediately following, Jackson,apparently seeking to be more positive than hisforegoing answer would indicate,still leaves thequestion somewhat open and does not definitelypreclude from his own testimony a possibility thatrecognitionwas expressly reserved by Respondentat that time. His testimony that Respondent'srepresentatives "would go back to the office and doa little more talking on the subject" leaves open toquestion whether ` the subject ' included both theterms of a contract and the problem of recognition.Jackson did testify positively that the other partiesassured him he would hear from them no later thanJuly 27, 2 days from the time of the discussion inAtchison; and that they "indicated at that time weprobably would get together."Meinking testified when called by the GeneralCounselas anadverse witness about the July 10conference, "Mr. Haynes told Mr. Jackson at theclose of the meeting we still did not recognize theUnion as having a majority, that we would go backto the office and discuss it with other members ofthe Company."RespectingtheJuly 25meetingMeinkingtestified, "We told Mr. Jackson, Mr. Haynes toldMr. Jackson we as yet did not recognize the Unionand that if we did, we would then submit a proposalto them and let them know. We need to go backand discuss this with the other members of the cor-poration regarding recognition status."Icredit thistestimony, not only because Meinking appeared atall times on the stand and throughout the proceed-ing to be a reliable, thoughtful person whosetestimony I would have no reason whatever to dis-credit, but also because of Jackson's admission thatRespondent expressed uncertainty as to the Union'smajority at the first meeting, and his uncertainty onthe subject as to the second meeting, specifically inhis answer that he did notbelieveRespondent'sstated reservations as to recognition or expresseddoubt as to majority.There are still other reasons appearing in theevidence to support the view that Respondentwithheld recognition throughout. All agreed thatRespondent would make a decisionon July 27, just2 days following the July 25 meeting. It is muchmore plausible from the record that this was to be adecision on the question of recognition rather thanan agreement on a contract.The first of these reasons is the absence in thetestimony of any reference whatever to any state-ment by any representative of Respondent at thesecond meeting that it would recognize the Union,a question that admittedly had been raised and notresolved at the first meeting. Jackson's testimonycontains no affirmative statement that Respondentconceded majority representation at the first meet-ing. It isunlikely that Respondent's representative,having left the first meeting stating uncertainty asto majority, would have come back to the secondmeeting without telling Jackson that this problemhad been resolved in favor of recognition. Neitherby implication nor expressly does Jackson'stestimony indicate that any such decision was an-nounced by Respondent's people at the secondmeeting.On the contrary his testimony merelyreveals uncertainty, as hereinbefore set forth, as towhether or not the reservation on the question wasrestated by Respondent. Thus Meinking's testimonythat in the second meeting they still stated their un-certainty about recognition can readily be believed.The second reason appearing from the wholerecord that makes Meinking's testimony believablehas to do with the status of the so-called bargainingat the end of the two sessions. One gets the impres-sion from Jackson's testimony that he expectedRespondent to agree to a contract on July 27-thatthis was the decision to be made then. But clearlybargaining, insofar as the testimony reveals, had notprogressed to any such state that a contract couldbe consummated so soon. While the conversationabout terms was fairly exhaustive in the secondmeeting,the evidence reveals no area of actualagreement,and the contract form, which Jacksonsupplied pursuant to his offer as the second meetingbroke up, was really only a general form used bythe Associated General Contractors, not completedor modified in any respect to meet changes thatwould necessarily be made to constitute a contractbetween these parties, and therefore not really aproposal. Another form used as a basis of discus-sion inthe second meeting had been marked toconform certain wage rates with the rates to whichRespondent was bound by the specifications of itsconstruction contract with the water district. ThusMeinking's testimony that if Respondent couldreach the decision that the union actuallyrepresented a majority of its employees in the unit,itwould submit a proposal, seems to relate to natu-ral and reasonable action.On the basis of the foregoing parts of the recordand the credibility determination hereinbeforemade, I find and conclude that at no time didRespondent recognize Local 101 as the authorizedrepresentative of its employees in the machineoperators' unit, and that throughout the discussionswith Jackson it made known to the Union, Respon- 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's uncertainty on the problem of majority andrecognition; and that it did not waive its right todeny recognition by these preliminary talks onpossible terms of a contract. These fact determina-tions seemto bring this case clearly within the ruleofSuburban Drugs, Inc.,138 NLRB 787, 795; andBranchMotors, Inc.,129 NLRB 906. In generalthese cases hold that commencement of bargainingdoes not preclude an employer from denying aunion recognition when the employer learns sub-sequently that the union does not represent amajority of the employees, or acquires or reaffirmsa good-faith doubt respecting majority.Counsel for the General Counselargues in thebrief that the poll taken by the Employer to deter-mine the majority question was badin that it camelate, that is after Respondent recognized the Union.In this contention he errs because of the fact deter-mination hereinbefore made that recognition wasnever granted the Union. Secondly, by impliedlyconceding that the poll was conducted properlyunder the guidelines established in the case ofStruksnes Construction Co., Inc.,165 NLRB 1062,excepting the last of the five safeguards, that is thatthe employer must not have engaged in unfair laborpractices, he relies on a fallacious theory; for theonly unfair labor practice he points to is a refusal tobargain, the existence of which, in the circum-stances of this case, would depend on the proprietyof the very poll he seeks to invalidate. If the pollwas proper underStruksnes,and it clearly was ashereafter appears, then there was no unfair laborpractice committed by Respondent.An unusual and striking circumstance, and a verysignificant one, in this case is that no independent8(a)(l) was alleged against the Respondent nor isthere one scintilla of evidence establishing or tend-ing to establish that this Employer sought to coerceitsemployees in any way; or to undermine theUnion in any respect; or to reject in any degree thecollective-bargaining concept. If it was the inten-tion of counsel for the General Counsel to bringthis case under the long line of cases that flow fromthe doctrine ofJoy Silk Mills, Inc.,85 NLRB 1263,his effort is fatally defective because of this totallack of coercive conduct on the part of Respon-dent.There is no evidence whatever to refute, eitherdirectly or indirectly, Respondent's contention thatithad a good-faith doubt as to the Union'srepresentation. The poll conducted to resolve thequestion was conducted as the evidence clearly in-dicates,and I find, strictly according to thesafeguards and requisites ofStruksnes.When afterthe July 25 meeting Meinking called companycounsel advising that doubt of the Union's majoritypersisted, counsel advised that a private poll couldbe taken, and gave detailed instructions in con-formity with the Board's pronouncement. It wouldbe difficult to conduct aStruksnestype electionmore carefully, with no coercion whatever ap-parent, than was done by this Respondent. Thesafeguards were written by Meinking as given tohim by counsel from the report of the case, andStruksneswas followed precisely in the conduct ofthe election according to undisputed evidence. Theresult was four to one against the Union, with oneemployee abstaining. Only then did Respondent ad-vise it could not recognize Local 101.Respondent's response to the Union's request tomeet had been promptly met and the time spent inthemeetingswas used constructively.All theevidence indicates that it was Respondent's inten-tion to comply fully with the requirements of theAct once it was satisfied on the majority question.Under this record it was not incumbent onRespondent to detail the grounds for its uncertaintyas to majority for the burden is on the GeneralCounsel to establish that any such claim is made inbad faith. It may be speculated under the circum-stances present here that Respondent only shared aview quite commonly held that authorization cardsareordinarilyunreliableevidence of majority.There is some evidence indicating the possibilitythat Respondent believed the Union was not deal-ingwithenough employees to constitute arepresentative group of a total work complement. Itcannot be said, however, the evidence reveals thatRespondent relied on any unit question such as hasbeen held to be an improper foundation for an em-ployer's good-faith doubt on the majority issue. It isentirely sufficient to say, for whatever reason,under the circumstances of this case, this Employerfinally reached the stage in its decisional processthat it could not believe the Union represented itsemployees. The burden then fell on the GeneralCounsel to produce evidence to show that the claimwas made in bad faith. Inasmuch as the record iswholly devoid of any such proof the complaint can-not be sustained.If it is the General Counsel's theory in this casethat commencement of bargaining precludes awithdrawal of recognition already granted or awithholding of recognition initially, notwithstandinga subsequent fair determination that the union in-volved is a minority union, he is of course in con-flict, either directly or by implication, with basicand well-established doctrines of the Board, arisingin varying situations, that absolutely require an em-ployer to discontinue the negotiations. This is sucha case.The Charging Party's motion to correct trans-cript, dated January 3, 1968, to which there is noopposition, is hereby granted and the transcript iscorrected and amended in each particular noted insaid motion.RECOMMENDED ORDERFor all the reasons hereinbefore appearing Irecommend that the complaint herein be dismissedin its entirety.